 Case: 1:21-cv-00012-SJD-SKB Doc #: 5 Filed: 02/08/21 Page: 1 of 1 PAGEID #: 140




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Mark Lee Padgett, Jr.,                          :
                                                :
               Plaintiff(s),                    :
                                                :   Case Number: 1:21cv12
         vs.                                    :
                                                :   Judge Susan J. Dlott
Commonwealth of Kentucky, et al.,               :
                                                :
               Defendant(s).                    :

                                JUDGMENT IN A CIVIL CASE


        Decision by Court: This action came to trial or hearing before the Court. The issues have
been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED

...    plaintiff’s complaint is DISMISSED with prejudice as frivolous under 28 U.S.C.
§1915(e)(2)(B) for failure to state any claim. Based upon the lack of any arguable basis for
appeal either in law or in fact, it is ORDERED that no appeal will be taken in good faith. See 28
U.S.C. §1915(a)(3); Neitzke, 490 U.S. at 325.




2/8/21                                              Richard Nagel, CLERK


                                                             S/William Miller
                                                            Deputy Clerk
